Mr. Justice Gunter,
dissenting:
January, 1905, plaintiff in error was indicted under the Election Law of 1894. April 5th, 1905, the Booth Registration Law went into effect. May, 1905, plaintiff in error was tried upon the indictment, convicted and sentenced to the penitentiary. The case is here for review.
The sole contention of . plaintiff in error is, that " the enactment of the Booth law repealed the law of 1894, and all penalties thereunder, and therefore worked his discharge. The facts pertinent are: The indictment charged plaintiff in error with corruptly and feloniously making false answer, under oath, for the purpose of securing the registration of an unqualified elector. The indictment was drawn under section 17 of the act of 1894, which section reads as follows:
“Except as otherwise provided in this act, any person who shall make false answer, either for himself or another, or who shall violate or attempt to violate any of the provisions of this act, or knowingly permit another to violate the same, or any public officer or officers upon whom any duty is imposed by this act or any of its provisions, who, shall wilfully neglect such duty, or who shall wilfully perform it in such a way as to hinder the objects and purposes of this act, shall be deemed guilty of a felony, and on conviction thereof shall be punished by imprisonment in the penitentiary not less than one year nor more than five years, and if he be a public officer shall forfeit his office. ”
Section 18 of the Booth act reads as follows: •
“Any person who shall make false answer, either for himself or another, or who shall violate or attempt to violate any of the provisions of this a.ct, and knowingly permit or encourage another to violate the same, or any public officer or officers or other per*428sons upon whom any duty is imposed by this act or any of its provisions, who shall wilfully neglect such duty, or who shall wilfully perform it in such a way as to hinder the objects.and purposes of this act, shall, excepting where some penalty is provided by the terms of this act, be deemed guilty of a felony, and upon conviction thereof, shall be punished by imprisonment in the penitentiary' not less than one year, nor more than five years, and if he be a public officer, shall also forfeit his office. ’ ’
It seems to us the simple reading of the two- sections is convincing that section 18 does not in substance change section 17. There is no provision in the Booth act which has such effect. The Booth act, section 25, reads:
“All acts or parts of acts inconsistent with the provisions of this act, as well as all penalties thereunder, are hereby repealed.”
Plaintiff in error was convicted under section 17, act 1894. It is in effect conceded that this conviction should stand unless section 17 was repealed by the Booth act. The Booth act only repeals “acts and parts of acts inconsistent with” its provisions, and the penalties- under such inconsistent provisions. Section 17 is not inconsistent with section 18, or any other part of the Booth act, it has in effect, and almost literally, been re-enacted in section 18 of that act. Pertinent is the following from Holden v. Minn., 137 U. S. 483, 490, 491:
‘ ‘ These provisions were not repealed by the act of April 24, 1889. In respect to the first and second sections of that act, it is clear that they contain nothing of substance that was not in sections eleven and twelve of chapter 118 of the general statutes of 1878. And it is equally clear that the provisions of an existing statute cannot be regarded as inconsistent with a subsequent act merely because the latter re-enacts *429or repeats those provisions. As the act of 1889 repealed only such previous acts and parts of acts as were inconsistent with its provisions, it is inaccurate to say. that that statute contained no’ saving clause whatever. By necessary implication previous statutes that were consistent with its provisions were unaffected. ’ ’
In Lewis v. Stout, 22 Wis. 225, 227, the court in an opinion by Dixon, chief justice, said:
“It is a general rule in the construction of statutes, that a statute that revises the subject-matter of a former statute, works a repeal of such former statute without express words to that effect. . The act of March 31, 1860, to provide for letting the public printing by contract, seems to be a substitute for the previous act on the same subject; and this rule would no' doubt govern in its construction but for the language of the fifteenth section. That section provides that ‘All acts and parts of acts, inconsistent with the provisions of this act, are hereby repealed. ’ This language seems to indicate very clearly that if there were any parts of the former act not ‘inconsistent, ’ the same were not to be repealed. ’ ’
^See, also, People v. Durick, 20 Cal. 94, 96.
To sum up, it seems to us the law under which' this plaintiff in error was convicted is not inconsistent with, therefore, not repealed by, the Booth act of 1905. If this be true, his conviction should stand. This conclusion we believe to be supported by principle and authority, and further, it avoids implying to a co-ordinate branch of the government — the legislative — either negligence or corrupt motives in the passage of the Booth act.
We think the judgment of the lower court should be affirmed.
Mr. Justice Steele concurring.